DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Stuenkel on 07/29/2022.
The application has been amended as follows: 
	Claims 1, 3, 11, 14 and 22 are amended according to the attached examiner’s amendment sheets.
	Claims 19 and 23 are cancelled.
Notice of Rejoinder
Claims 1-3, 5-10, 16-18, and 20 are directed to an allowable apparatus. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-15 and 21-22 are directed to the process of using an allowable apparatus, previously withdrawn from consideration as a result of a restriction requirement, claims 1-3, 5-15, 16-18, and 20-22 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/12/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment
	Claims 4, 19 and 23 are cancelled.
	In view of the amendment, filed on 04/21/2022, the following rejections are withdrawn from the previous office action, mailed on 01/21/2022.
Rejections of claims 1-10 under 35 U.S.C. 112(b)
Rejections of claims 1-10 under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2015/0099049) in view of Beier (EP 0 490 190)

Allowable Subject Matter
Claims 1-3, 5-18, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither references of the record nor any other prior art, taken alone or in combination, Inter Alia, teach or fairly suggest a device and a method for forming a substantially straight dough piece into an annular shape, as claimed in claims 1 and 11.
The closest references of Harada et al. (US ‘049) in view of Beier (EP ‘190) fail to disclose a projection of the one shaping jaw overlaps the other shaping jaw when the shaping jaws are in the final position.
Therefore, claims 1-3, 5-18, and 20-22 deem allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SEYED MASOUD MALEKZADEH/            Primary Examiner
Art Unit 1754                                                                                                                                                                                            	07/30/2022